DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 9/16/2021. 

Status of Claims
Claims 1-3, 5-10, 12-17, 19-23 are pending; of which claims 1-3, 5-10, 12-17, 19-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “responsive to obtaining the first invocation message, determining the user device supports collecting biometric information and that preset biometric authentication information is stored on the user device, wherein the preset biometric authentication information is stored on the user device prior to obtaining the first invocation message”, and “sending, by the user device, information based on determining the user device supports collecting the biometric information and that the preset biometric authentication information is stored on the user device to a payment client”, in combination with the other elements of the claim, such as “wherein the digital signature certificate private key is generated based on a verification of an ID of the user, an ID of the user device, and result information of a 
The nearest prior art of record, Atherton (PGPUB 2015/0046707), teaches receiving, by a user device, a service request (paragraph 31-32), collecting first biometric information of a user and validating the biometric information against a template (paragraph 32, 41, 48), digitally signing a service request with a private key to create a biometric information verification message (paragraph 23, 42, 48, 70), and sending the message to a server for verification using a corresponding public key (paragraph 30, 32, 83).
However, Atherton does not explicitly teach nor fairly suggest, responsive to obtaining the first invocation message, determining the user device supports collecting biometric information and that preset biometric authentication information is stored on the user device, wherein the preset biometric authentication information is stored on the user device prior to obtaining the first invocation message, and sending, by the user device, information based on determining the user device supports collecting the biometric information and that the preset biometric authentication information is stored on the user device to a payment client.
Poon et al (PGPUB 2014/0156531) teaches wherein a digital signature certificate private key is generated based on a verification of an ID of a user, an ID of a user device, and result information of biometric authentication (paragraph 58-59, 226-227, Fig. 20).
However, Poon does not explicitly teach nor fairly suggest, responsive to obtaining the first invocation message, determining the user device supports collecting biometric information and that preset biometric authentication information is stored on the user device, wherein the preset biometric authentication information is stored on the user device prior to obtaining the first invocation message, and sending, by the user device, information based on determining the user device supports collecting 
Finally, Baghdasaryan et al (PGPUB 2011/0082791) teaches obtaining a first invocation message at a user device (paragraph 54), responsive to obtaining the first invocation message, determining the user device supports collecting biometric information and that preset biometric authentication information is stored on the user device after the invocation message is received (paragraph 54, 74, Fig. 17), and sending information based on the determination to a payment client (paragraph 74, Fig. 17).
However, Baghdasaryan does not explicitly teach nor fairly suggest determining that preset biometric authentication information is stored on the user device, wherein the preset biometric authentication information is stored on the user device prior to obtaining the first invocation message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491